IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,499 


EX PARTE DARRELL GLENN ISHAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-1547-03-B IN THE 241ST DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of manufacture and
delivery of a controlled substance and sentenced to life imprisonment. The Twelfth Court of Appeals
dismissed his appeal. Isham v. State, No. 12-04-00170-CR (Tex. App.-Tyler, delivered June 23,
2004, no pet.). 
	Applicant contends that his counsel rendered ineffective assistance because he  failed to
timely file a notice of appeal. We agree and therefore find that applicant is entitled to the opportunity
to file an out-of-time appeal of the judgment of conviction in Case No. 241-1547-03-B from the 241st
 Judicial District Court of Smith County, Texas. Applicant is ordered returned to that time at which
he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues. We hold that, should applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: September 13, 2006
Do Not Publish